Per Curiam.

This was an action for a divorce by the appellee against the appellant. Divorce granted. Since the original record was filed, an additional record has been filed in this Court, showing that the Court below subsequently allowed the appellee 800 dollars by way of alimony. Ve have carefully looked into the evidence, all of which is contained in the record, and are of opinion that it fails to make out such a case as, under our law, entitled the appellee to a divorce; wherefore the judgment will have to be reversed. This reversal will, of course, carry with it a reversal of the judgment for alimony.
The judgment below is reversed, with costs.